with SCR 117, (4) pay restitution totaling $4,000 to two former clients,'
                    and (5) pay the costs of the disciplinary proceedings in the instant matter.
                                Haley testified to emotional and personal problems he faced as
                    the result of the deaths of two of his brothers and six close friends during
                    the time of his misconduct. The hearing panel also considered Haley's two
                    incidents of prior discipline in reaching the plea agreement.
                                Based on our review of the record, we conclude that the plea
                    agreement should be approved.         See SCR 113(1). As the proposed
                    probationary period has expired, and a status report from the state bar
                    indicates that Haley has met all the conditions of his probation, with the
                    minor exception that, instead of law office management CLE, Haley
                    completed two additional ethics credits, we approve the stated form of
                     discipline to the following extent. In view of Haley's compliance with all
                     other conditions of his probation, we decline to impose the actual
                     suspension of six months and one day at this time. However, within six
                     months of the date of this order, Haley must complete two CLE units
                     regarding law office management and provide proof of such completion to




                           "Haley was to pay $3,000 to Marisela Perez and $1,000 to Denise
                     Pieper.


SUPREME COURT
        OF
     NEVADA
                                                          2
(0) 1947A     t.

                   "AP,
                   the state bar. The parties shall comply with the applicable provisions of
                   SCR 115 and SCR 121.1.
                              It is so ORDERED.




                                                                                  C.J.




                                                                                   J.
                                                     Hardesty


                                                     24.Xel
                                                     Parraguirre




                                                     Douglas




                                                     Cherry




                   cc: David A. Clark, Bar Counsel
                        Christopher G. Gellner
                        Kimberly K. Farmer, Executive Director, State Bar of Nevada
                        Jeffrey R. Albregts, Chair, Southern Nevada Disciplinary Board
                        Perry Thompson, Admissions Office, United States Supreme Court
SUPREME COURT
        OF
     NEVADA

                                                       3
(0) 1947A     1,
                      SAITTA, J., dissenting:

                                     I respectfully dissent from the majority's approval of Haley's
                      conditional guilty plea. The state bar's initial complaint against Haley
                      alleged dozens of violations of the Nevada Rules of Professional Conduct,
                      and an additional grievance was pending when the conditional guilty plea
                      was negotiated. The allegations in the complaint describe a continuing
                      lack of diligence and lack of responsiveness to both Haley's clients and the
                      state bar. The majority of the alleged violations were dismissed as part of
                      the conditional guilty plea. However, the acts of misconduct to which
                      Haley admitted in the conditional guilty plea alone demonstrate
                      substantial failures to diligently represent and communicate with clients
                      and a continuing failure to respond to the state's bar's inquiries regarding
                      the grievances filed against him.          See RPC 1.3 (diligence); RPC 1.4
                      (communication); RPC 8.1(b) (bar admission and disciplinary matters).
                      Assuming that evidence can establish that Haley committed these acts of
                      misconduct, such conduct constitutes a serious breach of the Rules of
                      Professional Conduct warranting the imposition of discipline greater than
                      that approved here. I would reject the conditional guilty plea agreement
                      and remand this matter to the Southern Nevada Disciplinary Board for
                      further disciplinary proceedings. See SCR 113(1); In re Kenick, 100 Nev.
                      273, 680 P.2d 972 (1984).




                                                           Saitta




SUPREME COURT
                 OF
       NEVADA

                                                             4
(0) 1947A

   .111( f'11,            ;4-,w4-kwierse